Case: 1:19-cv-02327-SO Doc #: 46 Filed: 03/13/20 1 of 1. PageID #: 613




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



MILIND DESAI, individually, and on           )       Case No.: 1:19 CV 2327
behalf of all others similarly situated,     )
                                             )
       Plaintiff                             )       JUDGE SOLOMON OLIVER, JR.
                                             )
       v.                                    )
                                             )
GEICO CASUALTY COMPANY,                      )
                                             )
       Defendant                             )       ORDER




       The court held a telephonic status conference with counsel for the parties in the within case

on March 13, 2020, at 3:30 p.m. During the conference, the court provided that it would adopt the

parties’ Joint Proposed Amended Schedule (ECF No. 42) in its entirety. The court has issued a

separate order to that effect, (ECF No. 43). Additionally, the parties indicated that they are

cooperatively working on discovery matters and will continue to do so pending the court’s

ruling on Defendant Geico Casualty Company’s Motion to Stay (ECF No. 33).

       IT IS SO ORDERED.



                                                     /s/ SOLOMON OLIVER, JR.
                                                     UNITED STATES DISTRICT JUDGE


March 13, 2020
